 CHEMICALEXPRESS29Chemical ExpressandGeneral Drivers and Helpers Local UnionNo. 657, affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen&Helpers of America,AFL-CIO,PetitionerChemical ExpressandGeneral Teamsters,Chauffeurs,Ware-housemen & Helpers, Local No. 583,AFL-CIO,PetitionerCement Transport,Inc.andGeneral Teamsters, Chauffeurs,Warehousemen&Helpers, Local No. 583,AFL-CIO,Petitioner.Cases Nos. 39-RC-1081, 16-RC-1989, and 16-RC-1995. January8,1957DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeMarvin L. Smith, Jr., hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.'Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.General Drivers and Helpers Local Union No. 657, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen-Helpers of America, AFL-CIO, herein called Local 657, and GeneralTeamsters, Chauffeurs,Warehousemen & Helpers, Local No. 5831.AFL-CIO, herein called Local 583, together seek to represent a unit,of truckdrivers employed by Chemical Express at its San Antonioand Maryneal, Texas, plants, excluding mechanics, servicemen, andother employees.Local 583 wishes to represent a separate unit of' Subsequent to the hearing,the Employer moved to dismiss the petitions upon thegrounds that:(a) The units sought by the Petitioners are not appropriate;(b) the Peti-tioners'showing of interest is not adequate,particularly since a considerable number ofemployees notified the Regional Director subsequent to the hearing that they were with-drawing from the unions,and (c)the statement by representatives of the Petitionersthat they would not bargain jointly for Cement Transport drivers disqualified them to actas statutory representative.The motion is hereby denied.Grounds(a) and (c) arediscussed hereinafterAs for ground(b) the showing of interest is an administrativematter which is not litigable or subject to collateral attack.The motion to incorporatein the record the employees'letter of withdrawal is therefore denied.The Board is sat-isfied that.the -Petitioners have an adequate showing of interest in the single unit whichitfinds appropriate.Whether a majority of employees in that unit desire to be repre-sented by the Petitioners can best be ascertained by a secret election.East Coast Fish-eries, Inc.,97 NLRB1261, 1262.117 NLRB No. 11. 30DECISIONSOF NATIONALLABOR RELATIONS BOARD;truckdrivers at the Maryneal plant of Cement Transport, Inc., ex-cluding mechanics,servicemen,and other employees.The Employercontends that only a single unit comprising truckdrivers, mechanics,and servicemenemployed both by Chemical Express and CementTransport, Inc., at their Maryneal, San Antonio, and El Paso, Texas,plants, isappropriate.Chemical Express isa specialized motor carrierwhich transportsbulk cement within the State of Texas. It has terminals at Mary-,San Antonio, and El Paso, Texas. Cement Transport, Inc., is aseparatecorporation engaged in transporting bagged cement in theMaryneal, Texas,trade area.It has a single terminal at Maryneal.The two companies have thesameofficers except for the treasurerwho is different for'each company.The same individual is vice presi-dent and general manager of both companies.He determines laborpolicy.,Under the vice president and general manager is an operations;managerwho supervises the activities of both employers.The com-panies share a common office and clerical force at Dallas.CementTransport, Inc., has only one terminal located at Maryneal.This is asubleased part of the terminal leased by Chemical Express.Theterminal-manager for Chemical Express at Maryneal supervises thedrivers of both companies.Depending on the workload, drivers forChemical Express and Cement Transport,- Inc., at Maryneal inter-change.The two companies have the same employee benefits.In addition to a terminal at Maryneal, Chemical Express also 'hasterminals at San Antonio and El Paso.Employees at all terminals arecentrally supervised.There is considerable interchange of assign-ments among drivers at the different terminals.Upon the basis of the above facts, we find that Chemical Expressand Cement Transport, Inc., constitute a single employer within themeaning of the Act and that only a unit including drivers of both com-panies is appropriate.Moreover, in view of the integration of opera-tions at all terminals, centralized control, and interchange of driversamong the terminals, we find that the unit should include the driversat all three terminals?,There remains the question whether, as urged by the Petitioners,mechanics and servicemen should be excluded from the unit, or in-cluded, as requested by the Employer.The mechanics and servicemencare for and service the automotive equipment.They are under thegeneral supervision of a maintenance foreman.Truckdrivers whohave the necessary training may be shifted temporarily to maintenancework.Normally, however, truckdrivers are not qualified to do thework of maintenance mechanics.Automotive mechanics and truckdrivers have different skills andinterests.The fact that, as in this case, some of the truckdrivers may2The Transport Company of Texas,111 NLRB 884. AROOSTOOK FEDERATION OF FARMERS, INC.31also have the skills of a mechanic and may occasionally do mechanics'work does not affect the basic dissimilarity in interests of the twogroups.Accordingly, we shall exclude the mechanics and servicemenfrom the unit.We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act :All truckdrivers employed by Chemical Express and Cement Trans-poit, Inc., at their terminals in Maryneal, San Antonio, and El Paso,Texas, excluding plant employees, office clerical employees, mechanics,servicemen, other employees, guards, watchmen, and supervisors asdefined in the Act.5.If the Petitioners win the election, they will be certified jointly asthe-bargaining representative of the employees in the appropriateunit.The Employer may then insist that the two unions in fact bar-gain jointly for such employees as a single unit.'[Text of Direction of Election omitted from publication.]'sWm. Cameron&Co.,Inc.,98 NLRB969, 973.Aroostook Federation of Farmers,Inc.andTruck Drivers, Ware-housemen and Helpers Union,Local#340, International Broth-erhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,AFL-CIO,Petitioner.Case No. 1-RC-4039. Janu-ary 9,1957SECOND SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Board Decision and Direction of Election,' an electionby secret ballot was conducted on February 14, 1956, under the di-rection and supervision of the Regional Director for the First Region,among the employees in the unit found appropriate for the purposesof collective bargaining.Thereafter a tally of ballots was furnishedthe parties showing that, of 34 votes cast in the election, 8 were forthe Petitioner and 9 were for "no-union," with 17 votes beingchallenged.On February 17, 1956, Petitioner filed timely objectionsto conduct affecting the results of the election.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation of the challenges and objections,and, on May 7, 1956, issued and duly served upon the parties his con-solidated report on objections and challenged ballots, in which hefound that the objections failed to raise substantial and material issues1114 NLRB 538.117 NLRB No. 12.